Order entered August 31, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00823-CV

                             THE CITY OF DALLAS, Appellant

                                               V.

                                 MARVA GEORGE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03991-C

                                           ORDER
       This interlocutory appeal was abated on August 4, 2015 to allow the parties an

opportunity to finalize a settlement agreement. By motion filed August 26, 2015, appellant

informs us the trial court has entered an agreed final order of dismissal and seeks to dismiss the

appeal. Accordingly, we REINSTATE the appeal. The appeal will be dismissed separately.


                                                      /s/   DAVID EVANS
                                                            JUSTICE